Citation Nr: 1123384	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  07-05 551	)	DATE
	)
	)

On appeal from a decision initially entered by the 
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a chronic pulmonary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to May 1963, and from September 1976 to February 1993.  He performed additional unverified service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran now resides in New Hampshire.

This appeal was previously before the Board in January 2010.  The Board remanded the claim so that the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The Veteran has argued that he is not receiving the accurate amount of VA disability compensation in light of his entitlement to combat-related special compensation.  There is no evidence that this question has been addressed or resolved.  Hence, the matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he is entitled to service connection for a chronic pulmonary disorder.  He reports that he has had a chronic cough since his second period of service, and contends that his cough has progressively worsened over the years.  

Treatment records from the Veteran's second period of active duty service show that he complained of having a chronic cough on examinations conducted in 1982, 1985, 1988, and 1993.  In February 1982, the Veteran indicated that he seldom had a cough.  The purpose of the February 1982 examination was occupational exposure to ionizing radiation.  By June 1985, the Veteran reported that he had a frequent cough, and the examiner noted "periodic cough, nonsmoker."  In November 1988, he indicated he continued to have a frequent cough and the examiner noted that he had a positive Mantoux test (Tuberculin Sensitivity Test).  A chest x-ray taken in February 1990 was read as negative for any active pulmonary disease, but did note a minimal right apical pleural scarring.  At his December 1992 retirement examination, a chest x-ray was read to reveal old granulomatous changes, calcified nodes and apical scarring. 

A private postservice January 2002 pulmonary function test revealed normal findings; however, the physician could not rule out asthma.  A March 2002 private treatment record showed that the Veteran was diagnosed as with a bronchospasm (cough).

In December 2006, the Veteran indicated that he was going to request that Kaiser Permanente do a "complete work-up" regarding his pulmonary disorder, so that he could have further medical evidence to submit to the VA.  Unfortunately, any treatment from Kaiser Permanente subsequent to 2006 is not currently of record.

In January 2010, the Board remanded the claim so that the Veteran could be afforded a VA nexus examination:

Schedule the Veteran for a VA pulmonary examination.  The claims file must be made available to the examiner for review.  Any indicated studies should be performed.  Based upon the claims folder review and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that a current pulmonary disorder is etiologically related to the Veteran's military service. (Emphasis in the original).

In July 2010, the Veteran was afforded a VA respiratory examination.  The Veteran stated that he began having a chronic cough in service in 1981, and that the cough has persisted and worsened since.  He reported recently being evaluated at Dartmouth, and being prescribed a combination of long-acting bronchodilator, inhaled steroids, and a rescue inhaler.  The Veteran felt his cough has improved on this treatment regime.  

The July 2010 examiner noted the Veteran was a nonsmoker and had in-service chemical and radiation exposures.  The appellant was noted to have served as a tropical medicine researcher (his DD 214 notes that he was a parasitologist); and to work specifically with malaria.  The examiner found that the Veteran's cough dated back to his time in service, though with no clear association to his in-service exposures.  For a diagnosis, the examiner found that the Veteran's "history and response to bronchodilator and inhaled steroid therapy (was) consistent with mild reactive airways disease."  While the examiner noted that the Veteran's current symptoms were the same symptoms he experienced in service, and while he found that the cough dated back to his time in-service," the examiner opined that it was "less likely as not caused by or a result of his exposures."  Unfortunately, the July 2010 VA examiner did not provide a rationale for his conclusion.  Moreover, the question presented was not whether the appellant's current disorder was due to any in-service "exposure," but rather whether it was at least as likely as not that any currently diagnosed pulmonary disorder began during service.  The failure to provide a rationale for the opinion offered is particularly glaring in light of the favorable evidence mentioned by the examiner himself.  Hence, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses and approximate dates of treatment, of all medical care providers, VA and non-VA, who have evaluated or treated any chronic pulmonary disorder since 2005.  Of particular interest are any treatment records from  Kaiser Permanente since 2006, as well as any treatment records from Dartmouth.  After the Veteran has signed any appropriate releases, all records which have not been previously secured should be obtained and associated with the claims file.  Duplicate records need not be added to the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran's claims folders should be returned to the examiner who conducted the July 22, 2010 VA examination.  That examiner is review all of the evidence of record, to include his report.  Thereafter, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current pulmonary disorder is etiologically related to the Veteran's military service.  A complete rationale must be provided for any opinion offered.  The examiner should provide a copy of his curriculum vitae.

If the July 2010 examiner is no longer available, the Veteran must be scheduled for a new examination to be conducted by a pulmonologist.  The claims file must be made available to the examiner for review.  Any indicated studies should be performed.  Based upon a review of all of the evidence, the pulmonologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that a current pulmonary disorder is etiologically related to the Veteran's military service.  A complete rationale for any opinion offered must be provided.   The pulmonologist should provide a copy of their curriculum vitae.

3.  The AMC/RO should review any medical report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement correct procedures.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, and indications of any failure to report for the examination, must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



